113 Wis.2d 715 (1983)
335 N.W.2d 881
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST William J. CAMPBELL, Attorney at Law.
No. 83-1204-D.
Supreme Court of Wisconsin.
Filed July 14, 1983.
PER CURIAM.
Attorney disciplinary proceeding; attorney publicly reprimanded.
On June 28, 1983, the Board of Attorneys Professional Responsibility (Board) filed a complaint alleging that William J. Campbell, an attorney licensed to practice law in Wisconsin since June of 1967 and who practices in Menomonee Falls, participated in an employer-employe relationship with Attorney Miles Laubenheimer but advertised and held out to the public that the relationship between the two was a partnership, in violation of SCR 20.08(3). The complaint also alleged that, under the contract for the sale of Laubenheimer's practice, the respondent agreed to purchase the goodwill and benefits thereof of Laubenheimer's practice and that Laubenheimer's clients did not receive notice of the transfer of some 84 files to the respondent, nor did they receive sufficient notice as to the true nature of the relationship or transaction between the respondent and Laubenheimer, in violation of SCR 20.04(4). Laubenheimer has been disciplined by the court for unprofessional conduct for his part in these matters. Disciplinary Proceedings *716 Against Laubenheimer, 113 Wis. 2d 680, 335, N.W.2d 624 (1983), opinion filed July 1, 1983.
The respondent, his counsel and Board counsel entered into a stipulation on June 14, 1983, by the terms of which the respondent did not contest the charges made in the Board's complaint, agreed that the Board may submit the stipulation and the complaint to the court, stated that he would not contest the Board's intended recommendation for the imposition of a public reprimand and agreed to pay the cost of the proceeding.
We hereby accept the stipulation of the parties and the recommendation of the Board as to discipline.
IT IS ORDERED that Attorney William J. Campbell is publicly reprimanded for his unprofessional conduct in this matter.
IT IS FURTHER ORDERED that William J. Campbell pay to the Board of Attorneys Professional Responsibility within 60 days of the date of this order the costs of this disciplinary proceeding in the amount of $367.50, provided that if the costs are not paid within the time specified, the license of William J. Campbell to practice law in Wisconsin shall be revoked forthwith.
STEINMETZ, J., took no part.